Citation Nr: 1017925	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
left knee condition and, if so, entitlement to service 
connection for such disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a June 2005 rating decision, the RO declined to 
reopen the Veteran's previously denied claim based on a 
finding that new and material evidence had not been 
submitted.  In a March 2006 statement of the case, the RO 
found that new and material evidence had been received and 
reopened the claim; however, it denied service connection for 
a left knee condition on the merits.

The Board notes that the Veteran submitted additional evidence 
in support of his claim after the last adjudication by the 
agency of jurisdiction (AOJ) in March 2006.  However, as the 
Veteran waived AOJ review of the newly submitted evidence in a 
November 2009 statement, the Board may properly consider such 
evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The Board finds herein that the Veteran's service connection 
claim for a left knee condition should be reopened.  However, 
the issue of the merits of such claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran's service connection claim for a left knee 
condition was denied in an April 1997 rating decision, he was 
notified of such denial and his appellate rights in May 1997, 
and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that 
time and, when presumed credible, raises a reasonable 
possibility of substantiating the service connection claim for 
a left knee condition.

CONCLUSIONS OF LAW

1.  The April 1997 denial of the Veteran's service connection 
claim for a left knee condition was final.  38 U.S.C.A. § 
7105(c) (West 1991 and 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996 and 2009). 

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim for a left knee condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  However, as the Board's decision 
herein to reopen the previously denied service connection 
claim for a left knee condition is completely favorable, no 
further action is required to comply with such provisions.  

The Veteran's service connection claim for a left knee 
condition was initially denied in an April 1997 rating 
decision, based on a determination that there was no evidence 
of treatment or diagnosis for a left knee condition and the 
Veteran's failure to report for a scheduled VA examination.  
The Veteran was notified of the adverse decision and his 
appellate rights in a May 1997 letter, and he did not appeal.  
As such, that decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2005, the Veteran applied to reopen his previously 
denied claim.  A threshold consideration in any case 
concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  
38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet.App. 
237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 
2001, as in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  All evidence received is to be presumed credible 
for the purpose of establishing whether new and material 
evidence has been received to reopen a claim.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).   

In this case, evidence received since the last final denial in 
April 1997 includes the Veteran's lay statements that he 
injured his left leg during a parachute jump in 1978 but did 
not report it, and he has had pain from the left knee down the 
lower leg since that time.  The Veteran also argues that a 
preexisting left leg condition was aggravated by repeated 
parachute jumps and intensive physical training.  See, e.g., 
June 2005 and November 2009 statements, April 2009 informal 
hearing presentation.  The Board notes that the Veteran is 
competent to testify that he sustained an injury to the left 
knee or leg during service, as such issue is factual in 
nature, as well as to continued pain in the left knee and 
lower leg after such in-service injury, as such symptom is 
observable by his own senses.  See 38 C.F.R. § 3.159(a)(2); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Barr v. 
Nicholson, 21 Vet.App. 303, 307-08 (2007).  Additionally, 
recent medical evidence reflects treatment for chronic pain in 
the left knee and lower leg, as well as a current left knee 
disability including degenerative joint disease.  See, e.g., 
October 2009 VA treatment record.  

This evidence was not considered by agency decisionmakers in 
the previous denial, and it relates to an unestablished fact 
necessary to substantiate the Veteran's claim, namely, whether 
he sustained an injury during service.  Further, when presumed 
credible, such evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  As such, the Board finds 
that new and material evidence has been received sufficient to 
reopen the previously denied service connection claim for a 
left knee condition, and the claim is reopened.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 



ORDER

New and material evidence having been received, the Veteran's 
service connection claim for a left knee condition is 
reopened.


REMAND

Further development is necessary for a fair adjudication of 
the merits of the Veteran's claim.  Although the Board 
regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

As a preliminary matter, the Board notes that the Veteran's 
arguments during the course of this appeal have focused on not 
only a left knee condition, but a condition of the left leg 
from the left knee down.  In particular, he claims that his 
current pain in the left knee and lower left leg are the 
result of parachute jumps during service, to include 
aggravation of a preexisting condition of the left lower leg.  
See, e.g., June 2005 and November 2009 statements, April 2009 
informal hearing presentation.  As such, the issue to be 
adjudicated upon remand is recharacterized as a left leg 
condition, to include the left knee and the lower left leg.  
See Browkowski v. Shinseki, 23 Vet.App. 79 (2009) (the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, 
including reference to a specific body part or system or a 
description of symptoms, as well as the other information of 
record); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).

Upon remand, the Veteran should be notified of the evidence 
and information necessary to establish service connection on 
the basis of aggravation of a preexisting condition.  See 38 
U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

Further, the Veteran has indicated that he received treatment 
for his claimed left leg condition at several VA facilities, 
including in Pensacola, Florida, as well as in Long Beach and 
West Los Angeles, California.  Although some VA treatment 
records have been associated with the claims file, it appears 
that further records remain outstanding.  The Veteran also 
indicated that he received treatment at a private facility, 
Baptist Hospital, from May 2004 to the present.  Although 
records from such private facility dated from May to July 
2004 have been associated with the claims file, it is unclear 
whether any additional records remain outstanding.  As the 
Veteran's address has changed several times during the course 
of this appeal, upon remand, he should be requested to 
identify all VA and private facilities at which he received 
treatment for his claimed left leg condition since separation 
from service, and appropriate efforts should be made to 
obtain such records.

After the above-development has been completed, the Veteran 
should be scheduled for a VA examination to determine the 
nature and etiology of any current left leg disability, to 
include the left knee and the lower left leg.  The examiner 
should be specifically requested to indicate whether the 
Veteran had a preexisting condition of the left leg and, if 
so, whether any such condition was aggravated as a result of 
active duty service.  Thereafter, the Veteran's service 
connection claim for a left leg condition, to include the 
left knee and the lower left leg, should be readjudicated 
based on all evidence of record and all potential theories 
for service connection.  

Development and adjudication upon remand should reflect 
consideration of the competency of certain lay evidence.  In 
particular, as noted above, the Veteran is competent to 
testify that he sustained an injury to the left knee or leg 
during service, as such issue is factual in nature.  See 
Grottveit, 5 Vet.App. at 93.  Further, the Veteran is 
competent to testify to a lack of observable symptoms (such 
as pain) prior to service, continuity of such symptoms after 
in-service injury or disease, and receipt of medical 
treatment for such symptoms.  See 38 C.F.R. § 3.159(a)(2); 
Barr, 21 Vet.App. at 307-08; Layno v. Brown, 6 Vet.App. 465, 
469-71 (1994).  The Board and the AOJ, as fact finders, 
retain the discretion to make credibility determinations and 
weigh the lay and medical evidence submitted.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
competent lay evidence may be rejected only if it is deemed 
not credible, and lay evidence cannot be deemed not credible 
solely due to the absence of contemporaneous medical 
evidence.  McLendon v. Nicholson, 20 Vet.App. 79, 84 (2006); 
Buchanan, 451 F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA-
compliant notice as to the evidence and 
information necessary to establish 
service connection based on aggravation 
of a preexisting condition.  See 38 
U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 
3.304(b), 3.306.

2.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for his claimed 
left leg condition, to include the left 
knee and lower left leg.  After 
obtaining any necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to any records from VA 
facilities in Pensacola, Florida, and 
Long Beach and West Los Angeles, 
California; as well as any outstanding 
records from Baptist Hospital.  All 
requests and all responses, including 
negative responses, must be documented 
in the claims file.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

3.  After completing the above-
described development, schedule the 
Veteran for a VA examination to 
determine the nature and etiology of 
any current left leg condition, to 
include the left knee and lower left 
leg.  The entire claims file and a copy 
of this remand should be made available 
to the examiner for review, and such 
review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted, 
to include both musculoskeletal and 
neurological symptoms, as appropriate.  
The examiner is requested to respond to 
the following:

(a)  Does the Veteran currently 
have a disability of the left leg, 
to include the left knee or lower 
left leg?  Please identify any 
such conditions.

(b)  For any current disability, 
did such condition(s) exist at the 
time of the Veteran's entry into 
active service in September 1977?  
If so, was there a permanent 
increase in the severity of such 
condition beyond its natural 
progression as a result of such 
service?  

(c)  If the Veteran's current 
condition(s) did not exist at the 
time of his entry into active 
service, is it at least as likely 
as not (probability of 50% or 
more) that such condition was 
incurred during such service, or 
manifested to a degree of at least 
10 percent within one year of 
separation from service in 
September 1988? 

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  The VA 
examiner should consider the competency 
of certain lay evidence, as summarized 
above.  If an opinion as to any of 
these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a 
non-speculative opinion cannot be 
offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's service 
connection claim for a left leg 
condition, to include the left knee and 
the lower left leg.  Such adjudication 
should be based on all lay and medical 
evidence of record, with consideration 
of the competency of certain lay 
evidence, as summarized above.  
Further, all potential theories for 
service connection should be 
considered, to include as aggravation 
of a preexisting condition.  

5.  If the claim remains denied, issue 
a supplemental statement of the case to 
the Veteran and his representative, 
which addresses all relevant law and 
all evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  










	(CONTINUED ON NEXT PAGE)


The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet.App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


